EDMUND H. KASE, III, District Judge (specially concurring). I concur in the result. I also concur in the opinion, except that: 1. I do not join in the obiter dictum under the first point of the decision as to the procedure which the secured party should have followed to preserve her security interest. It is unnecessary and at best advisory. 2. I do not join in the holding under the third point of the decision to the effect that the secured party’s rescission and termination of her contract with the debtors bars recovery in this case. I would not reach this issue because the first two points of the decision adequately dispose of this case.